    Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 1 of 16 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 Taste of Belgium LLC, Individually and On          :
                                                        Case No.
 Behalf of All Others Similarly Situated            :
                                                    :
                                                        Judge:
                Plaintiff,                          :
        v.                                          :
                                                        CLASS ACTION COMPLAINT
                                                    :
 The Cincinnati Insurance Company, The              :
                                                        and
 Cincinnati Casualty Company, The                   :
 Cincinnati Indemnity Company, and                  :
                                                        JURY DEMAND
 Cincinnati Financial Corporation                   :
                                                    :
                Defendants.                         :



       Plaintiff Taste of Belgium LLC, by and through its attorneys, brings this action against The

Cincinnati Insurance Company, The Cincinnati Casualty Company, The Cincinnati Indemnity

Company, and Cincinnati Financial Corporation (“Defendants”). All allegations made in this

Class Action Complaint are based upon information and belief except those allegations that pertain

to Plaintiff, which are based on personal knowledge. Each allegation in this Class Action

Complaint either has evidentiary support or, alternatively, pursuant to Rule 11(b)(3) of the Federal

Rules of Civil Procedure, is likely to have evidentiary support after a reasonable opportunity for

further investigation or discovery.

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action on its own behalf and on behalf of others nationwide

similarly situated against Defendants for their failure to pay Business Income, Extended Business

Income, and Extra Expense coverage benefits pursuant to the terms of its property insurance

policies for claims related to the COVID-19 pandemic.
    Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 2 of 16 PAGEID #: 2




        2.      Plaintiff owns and operates a chain of local restaurants in Southern and Central

Ohio. It purchased Policy No. ECP0557779 (the “Policy”) 1 from Defendants to protect its business

in the event that it had to suspend operations for reasons outside of Plaintiff’s control. The Policy’s

effective dates are from November 4, 2019 to November 4, 2020.

        3.      The Policy contains coverage extensions for Business Income, Extended Business

Income, and Extra Expense. These coverages provide for the payment of business income losses

and extra expenses incurred by Plaintiff during a period of restoration. The Policy also contains a

Civil Authority provision, which compensates the insured for lost business income and extra

expenses caused by an action of a civil authority prohibiting access to the property.

        4.      On March 15, 2020, in direct response to the COVID-19 pandemic, Dr. Amy Acton,

the Director of Ohio’s Department of Health, issued an Order pursuant to Ohio Revised Code

§3701.13 declaring that “Food and beverage sales are restricted to carry-out and delivery only, no

on-site consumption is permitted.”2 This Order states that “Multiple areas of the United States are

experiencing "community spread" of the virus that causes COVID-19. Community spread, defined

as the transmission of an illness for which the source is unknown, means that isolation of known

areas of infection is no longer enough to control spread.” 3

        5.      One week later, on March 22, 2010, Gov. Mike DeWine announced that the Ohio

Department of Health was issuing a Stay at Home order pursuant to Ohio Rev. Code § 3701.13 in

response to the COVID-19 pandemic. 4               The order required all non-essential business and

operations to cease in Ohio. The order also prohibited all non-essential travel.




1
  A copy of the Policy is attached as Exhibit A.
2
  A copy of this Order is attached as Exhibit B.
3
  Id.
4
  A copy of this Order is attached as Exhibit C.


                                                      2
    Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 3 of 16 PAGEID #: 3




          6.    Because of these Orders issued by the Ohio Department of Health, Plaintiff was

forced to suspend its eat in business at all of its restaurants. Although Plaintiff was able to offer

limited carry out and delivery services at certain locations, other locations were, and remain, fully

closed.

          7.    Plaintiff provided Defendants timely notice of its claim under the Policy but has

not received the benefits owed. Upon information and belief, Defendants uniformly refuse to pay

their insureds for losses suffered due to mandatory business closures required by executive orders

issued by civil authorities in response to the COVID-19 pandemic.

          8.    As a result of Defendants’ wrongful conduct, Plaintiff and similarly situated

policyholders nationwide are entitled to damages, as well as declaratory and injunctive relief.

                                            PARTIES

          9.    Plaintiff Taste of Belgium LLC is an Ohio limited liability company and a citizen

of Ohio.

          10.   Defendant The Cincinnati Insurance Company is an Ohio corporation with its

headquarters and principal place of business in Fairfield, Ohio. Upon information and belief, The

Cincinnati Insurance Company is a subsidiary of The Cincinnati Financial Corporation.

          11.   Defendant The Cincinnati Casualty Company is an Ohio corporation with its

headquarters and principal place of business in Fairfield, Ohio. Upon information and belief, The

Cincinnati Casualty Company is a subsidiary of The Cincinnati Insurance Company.

          12.   Defendant The Cincinnati Indemnity Company is an Ohio corporation with its

headquarters and principal place of business in Fairfield, Ohio. Upon information and belief, The

Cincinnati Indemnity Company is a wholly-owned subsidiary of The Cincinnati Insurance

Company.




                                                 3
      Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 4 of 16 PAGEID #: 4




         13.      Defendant Cincinnati Financial Corporation is an Ohio corporation with its

headquarters and principal place of business in Fairfield, Ohio. On information and belief,

Cincinnati Financial Corporation is the parent of The Cincinnati Insurance Company.

                                    JURISDICTION AND VENUE

          14.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a)(1) and

28 U.S.C. § 1332(d)(2)(A) because this case is a class action where the aggregate claims of all

members of the proposed classes are in excess of $5,000,000.00, exclusive of interest and costs,

and there are a substantial number of proposed class members that are citizens of states different

from the state of the Defendants. The Court also has supplemental jurisdiction over the state law

claims under 28 U.S.C. § 1367.

          15.     The Court has general personal jurisdiction over Defendants because Defendants’

principal place of business and corporate headquarters are located in this District. Further,

Defendants conduct significant, continuous, regular, and systematic business in this District.

          16.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because Defendants

transact significant business throughout this District and a substantial part of the events or

omissions giving rise to Plaintiff’s claims occurred in this District.

                                     FACTUAL ALLEGATIONS

          17.     Civil authorities throughout the country have issued closure orders (“Closure

Orders”) that require all non-essential businesses to suspend activities in order to prevent the

spread of the coronavirus known as COVID-19. COVID-19 has caused a global pandemic that

has killed more than 252,000 people worldwide, including more than 69,000 in the U.S. and more

than 1,050 in Ohio. Ohio’s closure order has been extended until at least May 29, 2020. 5


5
    https://coronavirus.ohio.gov/static/publicorders/Directors-Stay-Safe-Ohio-Order.pdf



                                                     4
    Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 5 of 16 PAGEID #: 5




        18.     Because Plaintiff’s restaurants are not considered “essential,” Plaintiff has been

prevented by law from offering eat in service at its restaurants. This has substantially limited

Plaintiff’s ability to conduct business and use the premises for their intended purpose.

        19.     Under the Policy’s “Building and Personal Property Coverage Form,” Form FM

101 05 16, the Policy covers “direct ‘loss’ to Covered Property at the ‘premises’ caused by or

resulting from any Covered Cause of Loss.”

        20.     The Policy defines “loss” as “accidental physical loss or accidental physical

damage” and “premises” as “the Locations and Buildings described in the Declarations.”

        21.     The Policy provides business income coverage in two separate provisions – the

“Building and Personal Property Coverage Form,” Form FM 101 05 16, and the “Business Income

(and Extra Expense) Coverage Form,” Form FA 213 05 16 – but both forms contain substantially

identical provisions stating that “[w]e will pay for the actual loss of ‘Business Income’. . . you

sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period of restoration’”

as long as the “loss” is “caused by or result from” a Covered Cause of Loss.

        22.     The Policy (Form FM 101 05 16) also provides coverage for business income losses

caused by an act of civil authority: “[w]hen a Covered Cause of Loss causes damage to property

other than Covered Property at a ‘premises’, we will pay for the actual loss of ‘Business Income’

and necessary Extra Expense you sustain caused by action of civil authority that prohibits access

to the ‘premises’. . . .”

        23.     The Policy does not contain any exclusion for losses caused by a virus or by

governmental orders issued to prevent the spread of a virus.

        24.     Plaintiff experienced a “Covered Cause of Loss” by virtue of the March 15 th and

March 22nd Orders issued by the Director of Ohio’s Department of Health, which denied Plaintiff




                                                 5
    Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 6 of 16 PAGEID #: 6




the full access to and use of the premises by suspending Plaintiff’s operations during a period of

restoration. These Orders effectively prohibited access to Plaintiff’s business locations such that

employees and customers could not enter and operate the business for its intended purpose.

       25.     Nearly every state across the nation issued similar orders.

       26.     This Covered Cause of Loss triggered coverage pursuant to the Business Income,

Extended Business Income, Extra Expense, and Civil Authority provisions of the policy.

               a. Under the Business Income coverage provisions within the “Building and

                   Personal Property Coverage Form,” Form FM 101 05 16, and “Business Income

                   (and Extra Expense) Coverage Form,” Form FA 213 05 16, Defendants are

                   contractually obligated to “pay for the actual loss of ‘Business Income’. . . you

                   sustain due to the necessary ‘suspension’ of your ‘operations’ during the ‘period

                   of restoration.’”

               b. The Policy’s Extended Business Income provision provides, “[f]or ‘Business

                   Income’ Other Than ‘Rental Value’, if the necessary ‘suspension’ of your

                   ‘operations’ produces a ‘Business Income’ or Extra Expense ‘loss’ payable

                   under this Coverage Part, we will pay for the actual loss of ‘Business Income’

                   you sustain and Extra Expense you incur. . . .”

               c. The Policy’s Extra Expense provision provides, “[w]e will pay Extra Expense

                   you sustain during the ‘period of restoration.’”

               d. The Policy’s Civil Authority coverage extension in FM 101 05 16 provides,

                   “[w]hen a Covered Cause of Loss causes damage to property other than

                   Covered Property at a ‘premises’, we will pay for the actual loss of ‘Business




                                                 6
       Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 7 of 16 PAGEID #: 7




                        Income’ and necessary Extra Expense you sustain caused by action of civil

                        authority that prohibits access to the ‘premises’. . .”

           27.     In exchange for the payment of premiums, Defendants issued the Policy providing

these coverages for the seven restaurant locations listed on the Policy’s Schedule of Locations.

Plaintiff has performed all of its obligations under Policy but Defendants have refused to pay

Plaintiff the Policy benefits owed.

                                     CLASS ACTION ALLEGATIONS

           28.     Plaintiff incorporates by reference all of the preceding allegations.

           29.     Upon information and belief, thousands of policyholders nationwide paid

premiums pursuant to policies substantially identical to the Policy issued by Defendants to

Plaintiff.

           30.     Upon information and belief, thousands of Class members nationwide have been

and continue to be wrongfully denied benefits under their policies.

           31.     Plaintiff seeks to represent the following two nationwide Classes and Ohio Sub-

Class:

           “Declaratory Judgment Class” -- All persons and entities nationwide with Business

Income, Extended Business Income, Extra Expense, and/or Civil Authority coverage under an

insurance policy issued by Defendants that suffered a suspension of some or all business at the

premises covered by the policy due to an order similar to those issued by the Director of Ohio’s

Department of Health in response to the COVID-19 pandemic. 6

           “Damages Class” -- All persons and entities nationwide that: (a) had Business Income,

Extended Business Income, Extra Expense, and/or Civil Authority coverage under an insurance



6
    Plaintiff specifically reserves the right to amend this definition.


                                                          7
       Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 8 of 16 PAGEID #: 8




policy issued by Defendants; (b) suffered a suspension of some or all business at the premises

covered by the insurance policy related to an order similar to those issued by the Director of Ohio’s

Department of Health; (c) made a claim under their insurance policy; and (d) Defendants refused

to pay all policy benefits owed.7

           “Ohio DTPA Sub-Class” -- All persons and entities in the state of Ohio that: (a) had

Business Income, Extended Business Income, Extra Expense, and/or Civil Authority coverage

under an insurance policy issued by Defendants; (b) suffered a suspension of some or all business

at the premises covered by the insurance policy related to an order issued by the Director of Ohio’s

Department of Health; (c) made a claim under their insurance policy; and (d) Defendants refused

to pay all policy benefits owed.8

           32.     Excluded from the Class definitions are (1) Defendants, any entity in which

Defendants have a controlling interest, and their legal representatives, officers, directors,

employees, assigns, and successors; (2) the Judge to whom this case is assigned and any member

of the Judge’s staff or immediate family; and (3) Class Counsel.

           33.     The Class Members are so numerous that joinder of all members is impracticable

as there are believed to be thousands of Class Members nationwide.

           34.     There are numerous questions of law or fact common to the Classes and the Sub-

Class including, but not limited to, the following:

                   a. whether the relevant terms of their policies are identical or substantially similar;

                   b. whether the Class Members suffered a covered loss;




7
    Plaintiff specifically reserves the right to amend this definition.
8
    Plaintiff specifically reserves the right to amend this definition.


                                                          8
    Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 9 of 16 PAGEID #: 9




               c. whether Defendants’ Business Income coverage applies to a suspension of

                  business caused by orders similar to those issued by the Director of Ohio’s

                  Department of Health;

               d. whether Defendants’ Extended Business Income coverage applies to a

                  suspension of business caused by orders similar to those issued by the Director

                  of Ohio’s Department of Health;

               e. whether Defendants’ Extra Expense coverage applies to a suspension of

                  business caused by orders similar to those issued by the Director of Ohio’s

                  Department of Health;

               f. whether Defendants’ Civil Authority coverage applies to a loss of Business

                  Income caused by orders similar to those issued by the Director of Ohio’s

                  Department of Health;

               g. whether Defendants breached the contracts with Plaintiff and Class Members

                  by wrongfully denying or failing to pay claims based on the improper

                  application of one or more policy provision or exclusion;

               h. whether Plaintiff is entitled to an award of reasonable attorneys’ fees, expenses,

                  interest, and costs.

       35.     Plaintiff is a member of the Classes and Sub-Class described above.

       36.     Plaintiff’s claims are typical of the claims of the Class Members.

       37.     Plaintiff will fairly and adequately protect the interest of the Classes and has

engaged counsel experienced in litigating class actions and experienced in litigating insurance

coverage class actions.




                                                 9
   Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 10 of 16 PAGEID #: 10




        38.     The prosecution of separate actions by or against individual Class Members will

create a risk of inconsistent or varying adjudications with respect to the individual members of the

Class, which could establish incompatible standards of conduct for the Defendants.

        39.     Defendants have acted and are refusing to act on grounds generally applicable to

the Declaratory Judgment Class as a whole, thereby making final injunctive and declaratory relief

with respect to the Declaratory Judgment Class as a whole appropriate.

        40.     Questions of law and fact common to the Class Members predominate over any

questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of this controversy.

        41.     To that end, (1) upon information and belief, individual Class Members’ interest in

controlling and litigating separate actions would be low for a number of reasons including the

difficulty of retaining and paying counsel to litigate their claims especially in light of the economic

hardships created by the COVID-19 pandemic; (2) given the recent nature of this controversy, the

extent and nature of any litigation previously commenced has been rare to date and is likely to

only be pursued by a handful of policyholders; (3) it is highly desirable to concentrate this litigation

in this particular forum so as to ensure that every member of this vulnerable population receives

the policy benefits for which they paid and to which they are entitled in a timely manner; and (4)

there likely would be little, if any, difficulties encountered in the management of this case as a

class action.




                                                  10
  Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 11 of 16 PAGEID #: 11




                                             CLAIMS

                                             COUNT I

     Declaratory Relief under the Declaratory Judgment Act (28 U.S.C. §2201, et seq.)

                                  Declaratory Judgment Class


       42.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       43.     Plaintiff brings this claim for relief on behalf of itself and the members of the

nationwide Declaratory Judgment Class. An actual controversy has arisen and now exists between

Plaintiff and the members of the Declaratory Judgment Class, on the one hand, and Defendants,

on the other hand, concerning their respective rights and duties under the policies with regard to

losses incurred as the result of orders issued nationwide similar to those issued by the Director of

Ohio’s Department of Health.

       44.     Defendants have refused to pay claims related to orders similar to those issued by

the Director of Ohio’s Department of Health on a uniform and class-wide basis, such that the Court

can render declaratory judgment irrespective of whether members of the Declaratory Judgment

Class have filed a claim for coverage.

       45.     A judicial declaration is necessary and appropriate at this time, under the

circumstances presented, in order that Plaintiff, the members of the Declaratory Judgment Class,

and Defendants may ascertain their respective rights and duties with respect to Defendants’

obligations to pay claims.

                                            COUNT II

                                         Breach of Contract

                                          Damages Class



                                                11
   Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 12 of 16 PAGEID #: 12




       46.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       47.     Plaintiff brings this claim individually and on behalf of the nationwide Damages

Class defined above.

       48.     Plaintiff and the Damages Class entered into similar contracts with Defendants

whereby they purchased policies from Defendants and paid premiums in exchange for coverage.

       49.     In the policies, Defendants provided Business Income, Extended Business Income,

Extra Expense, and Civil Authority coverage.

       50.     Defendants agreed to pay for their insureds’ actual loss of Business Income

sustained due to the necessary suspension of its operations during the “period of restoration.”

       51.     Under the policies, a “suspension” is defined as “the slowdown or cessation of your

business activities” and “a part or all of the ‘premises’ is rendered untenantable.”

       52.     Pursuant to the business income coverage provisions within the “Building and

Personal Property Coverage Form,” Form FM 101 05 16, and “Business Income (and Extra

Expense) Coverage Form,” Form FA 213 05 16, Defendants promised that they would “pay for

the actual loss of ‘Business Income’. . . you sustain due to the necessary ‘suspension’ of your

‘operations’ during the ‘period of restoration.’”

       53.     Pursuant to the form’s extended business income provision, Defendants promised

that “[f]or ‘Business Income’ Other Than ‘Rental Value’", if the necessary ‘suspension’ of your

‘operations’ produces a ‘Business Income’ or Extra Expense ‘loss’ payable under this Coverage

Part, we will pay for the actual loss of ‘Business Income’ you sustain and Extra Expense you incur.

. .”




                                                    12
  Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 13 of 16 PAGEID #: 13




       54.     Pursuant to the form’s Extra Expense provision, Defendants promised that “[w]e

will pay Extra Expense you sustain during the ‘period of restoration.’”

       55.     The orders issued by the Director of Ohio’s Department of Health, and those similar

to those issued by the Director of Ohio’s Department of Health, caused direct physical loss and

damage to Plaintiff and the other Damages Class Members’ Scheduled Premises, requiring

suspension of operations at the Scheduled Premises. These losses triggered the Business Income,

Extended Business Income, and Extra Expense provisions of Plaintiff’s and the other Damages

Class Members’ policies.

       56.     The orders issued by the Director of Ohio’s Department of Health, and those issued

by other states similar to those issued by the Director of Ohio’s Department of Health, also caused

direct physical loss and damage to property other than Plaintiff and the other Damages Class

members’ Covered Property at the premises, resulting in a prohibition of access to the premises.

These losses triggered the civil authority provision of Plaintiff’s and the other Damages Class

Members’ policies.

       57.     Plaintiff and the other Damages Class Members have complied with all applicable

provisions of their policies and/or those provisions have been waived by Defendants, or

Defendants are estopped from asserting them.

       58.     By denying coverage and/or refusing to pay policy benefits owned to Plaintiff and

the other Damages Class Members, Defendants have breached the policies.

       59.     As a result, Plaintiff and the other Damages Class Members have sustained

substantial damages in an amount to be established at trial.




                                                13
  Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 14 of 16 PAGEID #: 14




                                           COUNT III

                                Ohio Deceptive Trade Practices Act

                                      Ohio DTPA Sub-Class

       60.     Plaintiff hereby incorporates by reference the allegations contained in all preceding

paragraphs of this complaint.

       61.    Defendants, Plaintiff, and the members of the Ohio DTPA Sub-Class are all

“persons,” as defined by Ohio Rev. Code § 4165.01(D).

       62.    Defendants’ conduct as alleged herein violated the following provisions of Ohio’s

Deceptive Trade Practices Act, Ohio Rev. Code § 4165.02:

              a. Passing off goods or services as those of another, in violation of Ohio Rev.

                  Code § 4165.02(A)(1);

              b. Representing that its goods and services have characteristics, uses, benefits, or

                  qualities that they do not have, in violation of Ohio Rev. Code § 4165.02(A)(7);

              c. Representing that its goods and services are of a particular standard or quality

                  when they are of another, in violation of Ohio Rev. Code § 4165.02(A)(9); and

              d. Advertising its goods and services with intent not to sell them as advertise, in

                  violation of Ohio Rev. Code § 4165.02(A)(11).



       63.    Defendants’ representations and omissions were material because they were likely

to deceive reasonable consumers.

       64.    Defendants intended to mislead Plaintiff and Ohio DTPA Sub-Class members and

induce them to rely on their misrepresentations and omissions.




                                                14
   Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 15 of 16 PAGEID #: 15




          65.   Plaintiff and the Ohio DTPA Sub-Class have been injured as a direct and proximate

result of Defendants’ violation of Ohio Rev. Code § 4165.02, and were damaged in an amount that

will be proven at trial.

          66.   Plaintiff and Ohio DTPA Sub-Class members seek all monetary and nonmonetary

relief allowed by law, including injunctive relief, actual damages, attorneys’ fees, and any other

relief that is just and proper.

                                    PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, individually and on behalf of the members of the proposed

nationwide Classes and Ohio Sub-Class, respectfully requests: (a) an order certifying the proposed

nationwide Classes and Ohio Sub-Class and appointing Plaintiff and its undersigned counsel to

represent the proposed nationwide Classes and Ohio Sub-Class; (b) a declaratory judgment

declaring the acts and practices complained of herein to constitute a breach of contract; (c)

injunctive relief; (d) an award of actual damages for Plaintiff and members of the nationwide

Damages Class and Ohio DTPA Sub-Class in excess of $5,000,000; (e) for costs and expenses; (f)

for both pre- and post-judgment interest on any amounts awarded; (g) for payment of reasonable

attorneys’ fees; (h) for punitive damages; and (i) for such other relief as the Court may deem

proper.

                                             Respectfully submitted,

                                             /s/ Christian A. Jenkins
                                             Christian A. Jenkins (0070674)
                                             MINNILLO & JENKINS CO., LPA
                                             2712 Observatory Avenue
                                             Cincinnati, Ohio 45208
                                             Tel: (513) 723-1600
                                             Fax: (513) 448-0735
                                             dgast@minnillojenkins.com
                                             cjenkins@minnillojenkins.com




                                               15
Case: 1:20-cv-00357-MWM Doc #: 1 Filed: 05/05/20 Page: 16 of 16 PAGEID #: 16




                                          Jeffrey S. Goldenberg (0063771)
                                          Todd B. Naylor (0068388)
                                          GOLDENBERG SCHNEIDER, LPA
                                          4445 Lake Forest Drive, Suite 490
                                          Cincinnati, Ohio 45242
                                          Tel: (513) 345-8291
                                          Fax: (513) 345-8294
                                          jgoldenberg@gs-legal.com
                                          tnaylor@gs-legal.com


                                          Attorneys for Plaintiff



                                     JURY DEMAND

   With the filing of this Complaint, Plaintiff hereby demands a trial by jury.


                                          /s/Christian A. Jenkins




                                             16
